                                           Donald R. McPhail (admitted pro hac vice)   Mark I. Schickman (CSB #62653)
                                       1   Email: dmcphail@dickinsonwright.com         Cathleen S. Yonahara (CSB #203802)
                                           DICKINSON WRIGHT PLLC                       FREELAND COOPER & FOREMAN LLP
                                       2   International Square                        150 Spear Street, Suite 1800
                                           1825 Eye St. N.W., Suite 900                San Francisco, California 94105
                                       3   Washington, D.C. 20006                      Telephone: (415) 541-0200
                                           Telephone: (202) 457-0160                   Facsimile: (415) 495-4332
                                       4   Facsimile: (844) 670-6009                   Email: schickman@freelandlaw.com
                                                                                              yonahara@freelandlaw.com
                                       5
                                           Jonathan D. Baker (State Bar No. 196062)    THEODORE J, BIELEN, JR.(CSB #56395)
                                       6   Email: jdbaker@dickinsonwright.com          BIELEN & LAMPE
                                           DICKINSON WRIGHT RLLP                       1390 Willow Pass Road, Ste 1020
                                       7   800 W. California Avenue, Suite 110         Concord, CA 94520
                                           Sunnyvale, CA 94086                         Telephone: (925) 288-9720
                                       8   Telephone: (408) 701-6100                   Facsimile: (925) 288-9731
                                           Facsimile: (844) 670-6009                   Email: bielenlt@yahoo.com
                                       9
                                                                                       Attorneys for Defendant
                                      10                                               O’Keeffe’s, Inc. dba Safti First
                                           Jia-geng Lu (State Bar No. 271589)
                                      11   Email: jlu@dickinsonwright.com
                                           DICKINSON WRIGHT PLLC
                                      12
800 W. California Avenue, Suite 110




                                           607 W. 3rd Street, Suite 2500
                                           Austin, Texas 78701
                                      13
      Sunnyvale, CA 94086




                                           Telephone: (512) 770-4200
                                           Facsimile: (844) 670-6009
                                      14
                                           Attorneys for Ely Holding Limited and
                                      15   Greenlite Glass Systems, Inc.
                                      16                               UNITED STATES DISTRICT COURT
                                      17                           NORTHERN DISTRICT OF CALIFORNIA
                                      18                                  SAN FRANCISCO DIVISION
                                      19   ELY HOLDINGS LIMITED,                        Case No. 3:18-cv-06721-JCS
                                           a United Kingdom company, and
                                      20
                                           GREENLITE GLASS SYSTEMS INC.,
                                           a Canadian Company                           JOINT STIPULATION REGARDING
                                      21
                                                                                        DATE FOR EXCHANGE OF
                                      22                 Plaintiffs,                    REPLY CLAIM CONSTRUCTION
                                                                                        EXPERT REPORTS
                                      23          v.

                                      24   O’KEEFFE’S, INC. d/b/a SAFTI FIRST,
                                           a California corporation, ,
                                      25
                                                         Defendant.
                                      26

                                      27

                                      28
                                           JOINT STIPULATION REGARDING DATE
                                           FOR EXCHANGE OF REPLY CLAIM                  1                  Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION EXPERT REPORTS
                                       1              JOINT STIPULATION REGARDING DATE FOR EXCHANGE OF
                                                          REPLY CLAIM CONSTRUCTION EXPERT REPORTS
                                       2

                                       3          Pursuant to Civil L.R. 6.1(a), Plaintiffs Ely Holdings Limited and Greenlite Glass Systems

                                       4   Inc. and Defendant O’Keeffe’s, Inc. d/b/a SAFTI FIRST (all collectively “the Parties”), by and

                                       5   through their respective counsel, hereby stipulate as follows:

                                       6          WHEREAS, the current deadline for the Parties’ exchange of reply claim construction

                                       7   expert reports is September 23, 2019 (Dkt. No. 62);

                                       8          WHEREAS, the Parties have agreed to a 4-day extension for the Parties to exchange reply

                                       9   claim construction expert reports, i.e. until September 27, 2019;

                                      10          WHEREAS, this is the second stipulation to modify the Court’s scheduling order in this

                                      11   case, the first having been to re-set the date for the Parties to exchange opening claim construction

                                      12   expert reports;
800 W. California Avenue, Suite 110




                                      13          WHEREAS, this stipulation will not alter the date of any other event or deadline already
      Sunnyvale, CA 94086




                                      14   fixed by Court order;

                                      15          NOW THEREFORE, by and through their respective counsel, the Parties hereby stipulate

                                      16   and agree that the Parties shall have through September 27, 2019 to exchange reply claim

                                      17   construction expert reports.

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                           JOINT STIPULATION REGARDING DATE
                                           FOR EXCHANGE OF REPLY CLAIM                        2                   Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION EXPERT REPORTS
                                       1   Dated: September 23, 2019                Respectfully submitted,
                                       2                                            DICKINSON WRIGHT PLLC
                                       3
                                                                                    By: /s/ Jia-geng Lu
                                       4                                                Jia-geng Lu, State Bar No. 271589

                                       5                                            Attorneys for Plaintiffs
                                                                                    Ely Holdings Limited and
                                       6                                            Greenlite Glass Systems Inc.
                                       7
                                                                                    FREEMAN COOPER & FOREMAN LLP
                                       8
                                                                                    By: /s/ Mark I. Schickman
                                       9                                                Mark I. Schickman, State Bar No. 62653

                                      10                                            Attorneys for Defendant
                                                                                    O’Keeffe’s, Inc. d/b/a SAFTI FIRST
                                      11

                                      12
800 W. California Avenue, Suite 110




                                      13
      Sunnyvale, CA 94086




                                      14           IT IS SO ORDERED that the foregoing agreement is approved and the date for exchange
                                           of reply claim construction expert reports shall be extended to September 27, 2019.
                                      15

                                      16   September ____,
                                                     25 2019                        ____________________________
                                      17                                            Hon. Joseph C. Spero
                                                                                    United States Magistrate Judge
                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28
                                           JOINT STIPULATION REGARDING DATE
                                           FOR EXCHANGE OF REPLY CLAIM                   3                    Case No. 3:18-cv-06721 JCS
                                           CONSTRUCTION EXPERT REPORTS
